    Case 4:19-cv-01106 Document 37 Filed on 07/12/19 in TXSD Page 1 of 9




       IN THE UNITED STATES DISTRICT COURT FOR THE
      SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

PATRICK HENRY MURPHY, JR.,                     §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
BRYAN COLLIER, Executive Director,             §
Texas Department of Criminal Justice,          §
Huntsville, Texas                              §
                                               § Civil No.4:19-cv-01106
LORIE DAVIS, Director, Texas Department § ***CAPITAL CASE***
of Criminal Justice, Correctional Institutions §
Division, Huntsville, Texas                    §
                                               §
BILLY LEWIS, Warden, Texas Department §
of Criminal Justice, Huntsville Unit,          §
Huntsville, Texas                              §
                                               §
Defendants.                                    §



         Plaintiff’s Reply to Defendant’s Response to his
                    Motion to Compel Discovery

TO THE HONORABLE UNITED STATES DISTRICT JUDGE SIM
LAKE:

     Plaintiff Patrick Henry Murphy filed his Motion to Compel

Discovery, ECF No. 35, on July 10. Defendants filed their Response in

opposition to Murphy’s Motion, ECF No. 36, on July 11. Plaintiff now

files this Reply in which he addresses two assertions made by
     Case 4:19-cv-01106 Document 37 Filed on 07/12/19 in TXSD Page 2 of 9




Defendants, both of which are false. Specifically, Defendants have not

provided all the relevant information for the last twelve years as they

have claimed, and Defendants, not Murphy, are responsible for their

failing to comply with his request before discovery closed on June 28.

      Defendants did give Murphy some information relevant to his

present Motion in their initial disclosures. Exhibit 1.1 Specifically, in

the disclosures, Defendants informed Counsel that: Chaplain Collier

participated during an execution in the execution chamber on March 29,

2007; Chaplain Moss participated during an execution in the execution

chamber on September 27, 2018; Chaplain Brouwer participated during

an execution in the execution chamber on February 28, 2019; and

Chaplain Jones participated during an execution in the execution

chamber on November 12, 2013. Exhibit 1 at 4-5. Defendants also

provided the dates on which these chaplains began their employment

with TDCJ. Id. This information contained in Defendants’ initial

disclosures, which were made on May 28, constitutes Defendants’ first



      1 Counsel now believes his previous understanding of Rule 5(d)(1) was
incorrect. Specifically, Counsel now believes using discovery documents in Murphy’s
Motion to Compel Discovery and related documents constitutes a use in the
“proceeding” as that term is used in Rule 5(d)(1). Counsel has accordingly included
relevant documents as exhibits to this Reply.
    Case 4:19-cv-01106 Document 37 Filed on 07/12/19 in TXSD Page 3 of 9




effort to supply to Plaintiff the information relevant to his present

Motion.

     Plaintiff had made his desire for this information known to

Defendants first in the Rule 26(f) conference, then in the April 18, 2019

pretrial hearing, and finally in the interrogatories he served on

Defendants on May 23, 2019.

     Defendants gave to Plaintiff their First Supplemental Disclosures

on June 14, 2019. Exhibit 2. These Disclosures contained information

relevant to this Motion. Specifically, these first supplemental

disclosures contained documents from Chaplain David Collier about the

executions he participated in. Exhibit 2. These documents reveal that

Chaplain Collier worked in the execution chamber during seventy-one

executions. Exhibit 2 at Murphy 1351.

     Five days later, on June 19, 2019, Defendants emailed

undersigned Counsel more documents relevant to this Motion.

Specifically, Defendants emailed to Counsel a document related to the

executions during which Chaplain Timothy Jones worked in the

execution chamber. Exhibit 3. According to this document, Chaplain

Jones worked in the execution chamber a total of nineteen times
     Case 4:19-cv-01106 Document 37 Filed on 07/12/19 in TXSD Page 4 of 9




between November 12, 2013 and December 11, 2018. Exhibit 3.2 In the

same email, Counsel for Defendants first gave undersigned Counsel

reason to believe Defendants might not intend to disclose all of the

information relevant to this Motion. Specifically, in the June 19th

email, Counsel for Defendants wrote that no additional documents

would be produced at the deposition of Defendant Davis, which occurred

the following day, June 20. Of course, Defendants could answer the

interrogatories without supplying additional documents. At this point,

however, Defendants had not answered the interrogatories, which they

had been served on May 23. Accordingly, on June 19, undersigned

Counsel did not have reason to believe Murphy’s present Motion to

Compel would be necessary.

      During her deposition, on June 20, Defendant Davis claimed to

have no knowledge of the chaplains who had been present in the




      2 Counsel is unable to attach a copy of the transcript from Chaplain Jones’
deposition to this Reply because Chaplain Jones has not yet had an opportunity to
review the transcript. During his deposition, Chaplain Jones explained the
designation “DC” on the record indicates he worked in the execution chamber, also
known as the death chamber, during that execution.
     Case 4:19-cv-01106 Document 37 Filed on 07/12/19 in TXSD Page 5 of 9




execution chamber.3 She also claimed to have no knowledge of the

interrogatories Counsel delivered to her attorney on May 23. Because

she was sued in her official capacity, Defendant Davis had a duty to

learn information that she might not have known during her June 20

deposition before answering the interrogatories. Immediately before

Defendant Davis’ deposition began, Counsel for Defendants gave to

Counsel a list of objections to the requests for production Counsel had

included on the notice of the deposition. Almost all of these requests

asked for the same information sought by the interrogatories.4 Relevant

to the request which pertains to the present Motion, Defendant Davis

objected that any information from before Murphy was sentenced to

death in 2003 was too attenuated to be relevant. Exhibit 4.

      Finally, on June 24, Counsel for Defendants provided Defendants’

answers to the interrogatories which Counsel had sent Defendants on




      3 Counsel has not attached a copy of the transcript of Defendant Davis’
deposition to this Reply because she has not yet indicated whether she believes any
corrections are necessary.

      4 The only additional information Counsel asked for in the requests for
production that were included in the notice were disciplinary records for Plaintiff.
All the other information sought by the requests for production was information
Counsel had asked Defendants to provide in the interrogatories Counsel had served
on Defendants on May 23.
     Case 4:19-cv-01106 Document 37 Filed on 07/12/19 in TXSD Page 6 of 9




May 23. Exhibit 5; Exhibit 6. It was only then that Counsel could have

known the present Motion to Compel Discovery would be necessary. As

the Court is aware, discovery closed on June 28. This issue could not

have been resolved before discovery because of Defendants’ delay in

letting Counsel know they have no intention of providing the requested

information.

      Furthermore, Defendants’ assertion that they have provided all

the relevant information for the time period from 2007 to present is

demonstrably false. Over 180 Texas inmates have been executed at the

Walls Unit since January 1, 2007. See TDCJ, Death Row Information,

Executed Offenders,

https://www.tdcj.texas.gov/death_row/dr_executed_offenders.html. Of

these, Defendants have informed Counsel that Chaplain Collier worked

in the execution chamber during seventy-one executions and Chaplain

Jones worked in the execution chamber during nineteen executions.

During his deposition, Chaplain Brouwer revealed he worked in the

execution chamber approximately five times.5 During his deposition,



      5 Counsel has not included a copy of the transcript of Chaplain Brouwer’s
deposition because Brouwer has not yet had an opportunity to review the transcript.
     Case 4:19-cv-01106 Document 37 Filed on 07/12/19 in TXSD Page 7 of 9




Chaplain Moss revealed he worked in the execution chamber during

three executions.6 These four chaplains worked in the execution

chamber during ninety-eight of the 180 executions that have occurred

since 2007. Despite their assertion to the contrary, Defendants have not

provided information about the chaplain who worked in the execution

chamber during almost half of the executions that have occurred since

2007.

        Plaintiff Patrick Henry Murphy respectfully requests this Court

find that Defendants, and not Plaintiff, are responsible for their failure

to provide this information before discovery closed on June 28 and order

Defendants to supplement their answer to Interrogatory 8.




        Counsel has not included a copy of the transcript of Chaplain Moss’s
        6

deposition because Moss has not yet had an opportunity to review the transcript.
   Case 4:19-cv-01106 Document 37 Filed on 07/12/19 in TXSD Page 8 of 9




                        Respectfully submitted,


         /s/ David R. Dow                  /s/ Jeffrey R. Newberry
    ______________________               _________________________
           David R. Dow                      Jeffrey R. Newberry
    Texas Bar No. 06064900                Texas Bar No. 24060966
University of Houston Law Center      University of Houston Law Center
        4604 Calhoun Rd.                       4604 Calhoun Rd.
  Houston, Texas 77204-6060             Houston, Texas 77204-6060
       Tel. (713) 743-2171                   Tel. (713) 743-6843
       Fax (713) 743-2131                    Fax (713) 743-2131


                  Counsel for Patrick Henry Murphy
    Case 4:19-cv-01106 Document 37 Filed on 07/12/19 in TXSD Page 9 of 9




                           Certificate of Service

      I certify that on July 12, 2019 a notice of electronic filing was
delivered to Counsel for Defendants by the Court’s Case
Management/Electronic Case Filing system.

     Amy L. Hunsucker Prasad
     amy.prasad@oag.texas.gov
     Leah Jean O’Leary
     leah.oleary@oag.texas.gov
     Office of the Attorney General
     P.O. Box 12548, Capitol Station
     Austin, Texas 78711-2548


                                               s/ Jeffrey R. Newberry
                                               ____________________
                                               Jeffrey R. Newberry
